Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 5, 7, 9, 11, 14-16, 23-26, 28-31 are pending.
Response to Arguments
Amendments are noted and claim objections are withdrawn accordingly.
The terminal disclaimer filed 4/14/21 is noted to be approved and double patenting rejections are withdrawn accordingly.
Applicant’s arguments and amendments dated 4/14/21 with respect to independent claim(s) 1 have been fully considered, and claim(s) 1 are allowed.
Applicant’s arguments with respect to independent claim(s) 9 have been considered have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roessel et al. (US 2012/0163319).
Applicant’s arguments with respect to claim(s) 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 9, 16 rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0082431) in view of Roessel et al. (US 2012/0163319).
For claim 9, Yi teaches: A wireless communication device (see at least 0005 and fig. 14, UE comprises processor/memory), comprising:
processing circuitry, memory, and transceiver circuitry collectively configured to:
(see at least 0005 and 0309, a TBS may be determined according to received DCI, including multiplying a formula by a scaling factor (formula thus comprising a base value prior to multiplication); see at least 0104-0109 and Equation 1, TBS formula may be determined according to modulation, spectral efficiency, resource element information (0005 and 0111-0114, DCI may indicate modulation, spectral efficiency, number of RBs, etc.));
determine a scaling factor for the transport block size (see at least 0005 and 0309, DCI may indicate a scaling factor for TBS);
apply the scaling factor to the base value to determine the transport block size (see at least 0309, scaling factor may be multiplied into the formula to determine TBS); and
receive information from a radio access node according to the determined transport block size (see at least 0005 and 0309, TBS along with other DCI information may be applied by the UE for communications including receiving data (0031, access node may comprise a base station)).
Yi does not explicitly teach: wherein the scaling factor is configured according to a service type associated with transmission.  Roessel from an analogous art teaches wherein transport block scaling may be based on UE service class (see at least 0086, 0094, 0100, different TBS scaling factors may be applied based on UE service class requirements e.g. data rate).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Roessel to the system of Yi, so the scaling factor is based on a service type e.g. transmission data rate, as suggested by Roessel.  The motivation would have been to facilitate transport block configuration by applying an appropriate TBS for transmission requirements (Roessel 0086).
For claim 16, Yi, Roessel teaches claim 9, Yi further teaches: wherein the wireless communication device determines the base value according to downlink control information (DCI) (see at least 0005 and 0309, a TBS may be determined according to received DCI, including multiplying a formula by a scaling factor (formula thus comprising a base value prior to multiplication); see at least 0104-0109 and Equation 1, TBS formula may be determined according to modulation, spectral efficiency, resource element information (0005 and 0111-0114, DCI may indicate modulation, spectral efficiency, number of RBs, etc.)).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0082431) in view of Roessel et al. (US 2012/0163319) in view of Yang et al. (US 2019/0124689).
 wherein applying the scaling factor to the base value to determine the transport block size comprises multiplying the base value by the scaling factor to produce a scaled value (see at least 0309, scaling factor may be multiplied into the formula to determine TBS), but not explicitly: and rounding the scaled value.  Yang from an analogous art teaches wherein a transport block size may be rounded up or down (see at least 0136, after TBS scaling a ceiling or floor function may be used to round up or down to an integer TBS value).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Yang to the system of claim 9, so the TBS value may be rounded up/down after scaling to an integer value, as suggested by Yang.  The motivation would have been to facilitate transport block configuration by rounding up/down to a nearest usable value for TBS (Yang 0136).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0082431) in view of Roessel et al. (US 2012/0163319) in view of Talarico et al. (US 2019/0372719).
For claim 14, Yi, Roessel teaches claim 9, but not explicitly: wherein the wireless communication device applies the scaling factor to the base value in response to detection of a radio network temporary identifier (RNTI) associated with transport block size (TBS) scaling.  Talarico from an analogous art teaches wherein a C-RNTI may be used to process DCI format including TBS scaling (see at least 0107, when C-RNTI is used a DCI may comprise a bit field interpreted to include TBS scaling information; 0066, C-RNTI may scramble DCI, thus UE may receive/process DCI data e.g. scaling information based on C-RNTI detection).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Talarico to the system of claim 9, so the UE receives and processes DCI (including scaling factor) scrambled using C-RNTI, thus performing TBS scaling in response to a detected RNTI associated with DCI data e.g. scaling information, as suggested by Talarico.  The motivation would have been to facilitate transport block configuration by implementing a suitable RNTI to convey DCI format to UEs (Talarico 0107, 0066).

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0082431) in view of Roessel et al. (US 2012/0163319) in view of Chen et al. (US 2016/0183302).
For claim 15, Yi, Roessel teaches claim 9, but not explicitly: wherein the scaling factor is further configured according to at least one of a transmission time interval, a type of downlink control information (DCI), a transmission direction, a transmission mode, and a user equipment (UE) class.  Chen from an analogous art teaches wherein TBS scaling may be based on TTI (see at least 0081, different scaling factors may be applied for given subframe (TTI) lengths).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chen to the system of claim 9, so the US also applies scaling based on a subframe/TTI length, as suggested by Chen.  The motivation would have been to facilitate transport block configuration by implementing a suitable scaling for special subframe configurations (Chen 0081).

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0082431) in view of Talarico et al. (US 2019/0372719).
For claim 23, Yi teaches: A radio access node (see at least 0031 and fig. 16, access node may comprise a base station), comprising:
processing circuitry, memory and transceiver circuitry (see at least 0031 and fig. 16, BS comprises processor/memory) collectively configured to:
transmit downlink control information (DCI) to a wireless communication device, the DCI comprising information for use by the wireless communication device in determining a base value and a scaling factor for a transport block size (see at least 0005 and 0309, a TBS may be determined according to received DCI, including multiplying a formula by a scaling factor indicated in DCI (formula thus comprising a base value prior to multiplication); see at least 0104-0109 and Equation 1, TBS formula may be determined according to modulation, spectral efficiency, resource element information (0005 and 0111-0114, DCI may indicate modulation, spectral efficiency, number of RBs, etc.)); and
transmit information to the wireless communication device according to the transport block size (see at least 0005, 0032 and 0309, TBS along with other DCI information may be applied by the UE for communications including receiving downlink data).
Yi does not explicitly teach: the information for use by the wireless communication device comprising a radio network temporary identifier (RNTI) associated with transport block size (TBS) scaling.  Talarico from an analogous art teaches wherein a C-RNTI may be used to process DCI format including TBS scaling (see at least 0107, when C-RNTI is used a DCI may comprise a bit field interpreted to include TBS scaling information; 0066, C-RNTI may scramble DCI, thus UE may receive/process DCI data e.g. scaling information based on C-RNTI detection).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Talarico to the system of Yi, so the UE receives and processes DCI (including scaling factor) scrambled using C-RNTI, thus performing TBS scaling in response to a detected RNTI associated with DCI data e.g. scaling information, as suggested by Talarico.  The motivation would have been to facilitate transport block configuration by implementing a suitable RNTI to convey DCI format to UEs (Talarico 0107, 0066).

Claim 24, 25 rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0082431) in view of Talarico et al. (US 2019/0372719) in view of Yang et al. (US 2019/0124689).
For claim 24, Yi, Talarico teaches claim 23, Yi further teaches: the transport block is determined by multiplying the base value by the scaling factor to produce a scaled value (see at least 0309, scaling factor may be multiplied into the formula to determine TBS), but not explicitly: and rounding up the scaled value.  Yang from an analogous art teaches wherein a transport block size may be rounded up or down (see at least 0136, after TBS scaling a ceiling or floor function may be used to round up or down to an integer TBS value).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Yang to the system of claim 23, so the TBS value may be rounded up/down after scaling to an integer value, as suggested by Yang.  The motivation would have been to facilitate transport block configuration by rounding up/down to a nearest usable value for TBS (Yang 0136).
For claim 25, Yi, Talarico teaches claim 23, Yi further teaches: the transport block is determined by multiplying the base value by the scaling factor to produce a scaled value (see at least 0309, scaling factor may be multiplied into the formula to determine TBS), but not explicitly: and rounding down the scaled value to bytes.  Yang from an analogous art teaches wherein a transport block size may be rounded up or down (see at least 0136, after TBS scaling a ceiling or floor function may be used to round up to an integer TBS value).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Yang to the system of claim 23, so the TBS value may be rounded up/down after scaling to an integer e.g. byte value, as suggested by Yang.  The motivation would have been to facilitate transport block configuration by rounding up/down to a nearest usable value for TBS (Yang 0136).

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0082431) in view of Talarico et al. (US 2019/0372719) in view of Roessel et al. (US 2012/0163319).
For claim 26, Yi, Talarico teaches claim 23, but not explicitly: wherein the scaling factor is determined according to a service type associated with transmission.  Roessel from an analogous art teaches wherein transport block scaling may be based on UE service class (see at least 0086, 0094, 0100, different TBS scaling factors may be applied based on UE service class requirements e.g. data rate).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Roessel to the system of claim 23, so the scaling factor is based on a service type e.g. transmission data rate, as suggested by Roessel.  The motivation would have been to facilitate transport block configuration by applying an appropriate TBS for transmission requirements (Roessel 0086).

Claim 28 rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0082431) in view of Talarico et al. (US 2019/0372719) in view of Chen et al. (US 2016/0183302).
For claim 28, Yi, Talarico teaches claim 23, but not explicitly: wherein the scaling factor is further configured according to at least one of a transmission time interval, a type of downlink control information (DCI), a transmission direction, a transmission mode, a user equipment (UE) class.  Chen from an analogous art teaches wherein TBS scaling may be based on TTI (see at least 0081, different scaling factors may be applied for given subframe (TTI) lengths).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chen to the system of claim 23, so the US also applies scaling based on a subframe/TTI length, as suggested by Chen.  The motivation would have been to facilitate transport block configuration by implementing a suitable scaling for special subframe configurations (Chen 0081).
Allowable Subject Matter
Claim 1, 3, 5, 7, 29-31 allowed.
For claim(s) 1 the prior art fails to teach/suggest: determining a scaling factor for the transport block size;
in response to detection of a radio network temporary identifier (RNTI) associated with transport block size (TBS) scaling, applying the scaling factor to the base value to determine the transport block size;
in response to detection of a radio network temporary identifier (RNTI) not associated with transport block size (TBS) scaling, not applying the scaling factor to the base value to determine the transport block size; and
receiving information from a radio access node according to the determined transport block size.  The closest prior art Yi et al. (US 2019/0082431) does not disclose the conditional limitations of amended claim 1.
Dependent claim(s) are allowed due to their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nimbalker et al. (US 2013/0308504) discloses a method and apparatus for transport block signaling in a wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467